Citation Nr: 0116621	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  00-23 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
autoimmune disorder with shortness of breath, chronic 
obstructive pulmonary disease (COPD) and multiple joint 
swelling.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1981 to 
September 1992.

The current appeal arose from rating decisions of December 
1999 and September 2000 by the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In 
December 1999 the RO denied entitlement to an increased 
evaluation for autoimmune disorder with shortness of breath, 
COPD and multiple joint swelling.  In September 2000 the RO 
denied service connection for PTSD.

Entitlement to service connection for PTSD was denied by the 
RO in February 1999.  The veteran was informed of the denial 
of service connection by letter dated in February 1999.  He 
failed to timely file a substantive appeal and that decision 
became final in February 2000.  The RO, in a September 2000 
rating decision reviewed the claim of entitlement to service 
connection for PTSD on a de novo basis.

In accordance with the United States Court of Appeals for 
Veteran Claims (Court), ruling in Barnett v. Brown 8 Vet. 
App. 1 (1995), the Board of Veterans' Appeals (Board) is 
obligated to address the issue of new and material evidence 
regardless of whether the RO based its determination on that 
issue.  Hence, the Board will proceed with a determination of 
whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
PTSD, which was denied in February 1999.

In addition, in February 1999 entitlement to a total 
disability rating for compensation purposes on the basis of 
individual unemployability (TDIU) was denied.  The veteran 
failed to timely file a substantive appeal as to that issue 
and was duly notified by the RO.  Therefore, the issue of a 
TDIU is not before the Board for appellate consideration.

The veteran provided oral testimony at a personal hearing 
before the undersigned Member of the Board in April 2001, a 
transcript of which has been associated with the claims file.

The case has been forwarded to the Board for appellate 
review.

The issue of entitlement to an evaluation in excess of 60 
percent for autoimmune disorder with shortness of breath, 
COPD and multiple joint swelling is addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  In February 1999 the RO denied entitlement to service 
connection for PTSD.

2.  The evidence submitted since the final February 1999 
determination does not bear directly and substantially upon 
the issue at hand, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the February 1999 determination 
wherein the RO denied entitlement to service connection for 
PTSD is not new and material, and the veteran's claim for 
that benefit is not reopened.  38 U.S.C.A. §§ 5104, 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence, which was of record prior to the February 1999 
rating decision wherein the RO denied entitlement to service 
connection for PTSD is reported in pertinent part below.

Service medical records show that the veteran served on 
active duty in the Persian Gulf from August 1990 to March 
1991.  His military occupational specialties were petroleum 
supply specialist, light wheel vehicle and power generator 
mechanic.  There is no indication in the service records that 
he actually engaged in combat.  Service medical records show 
no complaints, treatment or diagnoses of a psychiatric 
disorder.

A post-service psychiatric evaluation, during a VA general 
medical examination in December 1997 revealed normal 
findings.  In July 1998 the veteran filed claims for service 
connection for multiple disorders, including PTSD.  

A report from a private psychologist in September 1998 shows 
the veteran's account of seeing carnage of Iraqi bodies that 
were handled like trash and thrown into trucks and trailers.  
He reported that his most traumatic experience was leading a 
convoy of three trucks into a minefield and having to wait, 
while exposed, until they were cleared out of the minefield.  
He stated that he witnessed unnecessary killings including 
crews burned alive in their vehicles.  He was diagnosed under 
Axis I with PTSD and recurring major depression with 
psychotic features.  

His psychosocial stressors were severe, having to do with 
economic and social conditions, lack of social contact and 
personal investment with individuals and groups.  His GAF was 
55.  

The Minnesota Multiphasic Personality Inventory (MMPI) showed 
indications of depression and some schizoid kinds of behavior 
which indicated a lack of trust or interest in being around 
people or investing with people.  It was also indicated that 
he would experience difficulties in the workplace and would 
not have the ability to shift perspectives and go from one 
task to another within the array of job requirements.

A VA psychiatric examination in November 1998 shows that the 
veteran had trouble sleeping.  He reported that he served in 
combat while with the HHC 464 Armor, 24th Division stationed 
in Saudi Arabia from 1990 to 1991.  He reported nightmares 
and flashbacks about dead bodies he had seen in Iraq.  He 
further reported combat incidents where he was horrified by 
piles of dead bodies and situations where he thought he would 
be killed.  He stated he had night sweats; he was anxious and 
could not stand to be around people.  He cried almost daily 
and once he thought about suicide.  He disclosed that he felt 
depressed about the loss of his health.  

The examiner performed the MMPI and reported that the 
veteran's clinical profile type was suggestive of, and 
typical of, a diagnosis of PTSD in combat veterans.  The 
veteran scored above the 90th percentile on the Keane PTSD 
scale, which is suggestive of a diagnosis of PTSD.  His 
diagnosis was PTSD under Axis I.  His Global Assessment of 
Functioning (GAF) Scale was 45, indicating serious impairment 
in work, family, social relations and mood.

Evidence submitted subsequent to the February 1999 rating 
decision wherein the RO denied entitlement to service 
connection for PTSD is reported in pertinent part below.

VA Medical Center (MC) PTSD clinical treatment summary 
reports dated intermittently from June 1998 to March 1999 
show the veteran was diagnosed with PTSD.

The veteran submitted an award letter from the Social 
Security Administration (SSA) indicating his entitlement to 
SSA disability insurance benefits from August 1998.  
Additional documents from SSA include a Psychiatric Review 
Technique report, which indicated a diagnosis of PTSD and 
showed that his medical disposition for the disability 
determination was based on PTSD.  He also submitted duplicate 
copies of the previously submitted September 1998 
psychological report.  

VAMC outpatient treatment reports of January 2000 show that 
the veteran had trouble sleeping.  He reported that he had 
nightmares and flashbacks about the dead bodies he had seen 
in Iraq.  He also reported that he had night sweats and that 
he could not stand to be around people.  He was diagnosed 
with PTSD.  

At his April 2001 personal hearing before the undersigned, 
the veteran testified that he had been diagnosed with PTSD.  
Hearing Transcript (Tr.), p. 2.  While in service, he served 
with the 3rd Battalion, 24th Infantry Division, and Company 
HHC 464 Armored.  Tr., p. 3.  He stated that he had 
flashbacks every time he saw a backhoe or a tractor-trailer 
because he witnessed bodies being scooped up and put into 
tractor-trailers while in Iraq.  He also had night sweats, 
nightmares and trouble sleeping.  Tr., p. 4.  He had no 
social life, except that he attended church.  Tr., p. 5.  He 
further testified that he participated in a PTSD program and 
saw his private psychiatrist once a week.  Tr., p. 6.  He 
received SSA disability benefits for PTSD.  Tr., p. 7.  

Criteria

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105(d) (West 1991); 
38 C.F.R. § 20.302(b), 20.1103 (2000).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  
A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000); Hickson v. West, 12 Vet. App. 247 (1999).

The Court has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).


New evidence is evidence, which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans, supra at 283.

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); Duran v. Brown, 7 Vet. App. 216, 220 (1994). However, 
lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Eligibility for service connection of a PTSD claim requires 
(1) medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  




If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2000) (emphasis added); see 
38 U.S.C.A. § 1154(b) (West 1991); see also Cohen v. Brown, 
10 Vet. App. at 138; Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 
Stat. 2096, (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).  


Analysis
Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 185 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
appellant.  Therefore, the amended duty to assist law 
applies.  Id; see Holliday v. Principi, No. 99-1788 
(U.S. Vet. App. February 22, 2001).  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation.  VA has already met all obligations to the 
veteran under this new legislation.  Moreover, the veteran 
has been offered the opportunity to submit evidence and 
argument on the merits of the issue on appeal, and has done 
so.  In view of the foregoing, the Board finds that the 
veteran will not be prejudiced by its actions and that a 
remand for adjudication by the RO would only serve to further 
delay resolution of his claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

In this regard, the veteran has not placed VA on notice of 
any outstanding evidence that may be new and material.  See 
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C.A. § 5103A).  



In addition, by virtue of the RO's notices and rating 
determinations, including the Statement of the Case issued 
during the pendency of the appeal, the veteran was given 
adequate notice of the pertinent regulations pertaining to 
his claim for service connection for PTSD.  He was also given 
the opportunity to present argument and evidence in support 
of his claim, and the record shows that he did in fact 
present contentions and evidence.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103).  

The Board notes that the appellant was not given notice of 
the provisions pertaining to providing new and material 
evidence, and as the noted earlier, the RO adjudicated the 
claim on the merits.

However, although the Board is considering and denying the 
appellant's claim on a ground different from that of the RO, 
which denied the claim on the merits, the appellant will not 
be prejudiced by the decision and resulting lack of notice 
pertaining to new and material evidence.  In adjudicating the 
claim on the merits, the RO accorded the appellant greater 
consideration than his claim in fact warranted under the 
circumstances, as will be established in the discussion 
below.  Bernard, supra.

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  

New and Material Evidence

The veteran seeks to reopen his claim of service connection 
for PTSD, which the RO denied in February 1999.  As noted 
earlier, when a claim is finally denied by the RO, the claim 
may not thereafter be reopened and allowed, unless new and 
material evidence has been presented.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 3.104 (2000).

When a veteran seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action, to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

The Court has defined new evidence as evidence, which was not 
in the record at the time of the final disallowance of the 
claim, and, is not merely cumulative of other evidence in the 
record.  See Smith, supra at 314.  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability.  
See Hodge, supra at 1363.

In this instance, the Board finds that the veteran has 
submitted additional evidence that is not duplicative or 
cumulative of evidence previously submitted and therefore 
such evidence is new.  See Smith, supra and  Evans, supra.  
The evidence consists of SSA documents and the veteran's 
testimony at his personal hearing.  Although this evidence is 
considered as new evidence, it is not material because it 
fails to provide a more complete picture of the circumstances 
surrounding the origin of the veteran's PTSD.  See Hodge, 
supra. 

The Board notes that there has been no competent medical 
evidence of a link, between current symptoms and in-service 
stressors or credible supporting evidence that the claimed 
in-service stressors occurred.  In fact, the veteran did not 
respond to the RO's August 1998, February 1999, March 1999 
and January 2000 inquiries requesting that he submit 
supporting evidence of the alleged in-service stressors.  

Moreover, the veteran asserted that he served in combat 
during his period of service in the Persian Gulf.  However, 
notwithstanding his own statement that he served in combat, 
there is no indication in his service records or in the 
additional evidence he submitted, which verifies that he was 
actually engaged in combat.  

Thus, there is no opinion expressed relating the veteran's 
claimed PTSD to his period of active service on the basis of 
incurrence or aggravation or credible evidence that the 
stressors occurred.  Therefore, a more complete picture of 
the circumstances surrounding the origin of the veteran's 
claimed PTSD is not established in the evidence submitted.  
Consequently, the evidence added to the record since the 
February 1999 final disallowance is not material.

Furthermore, the veteran's testimony and statements that 
allude onset of his claimed PTSD to service, do not 
constitute new and material evidence as they are a 
reiteration of his initial claim regarding the nature of such 
claim, therefore they are cumulative and do not bear directly 
and substantially upon the issue at hand, nor do they provide 
a more complete picture of the circumstances surrounding the 
origin of his claimed PTSD.  Furthermore, his assertion that 
PTSD was incurred as a result of service is insufficient to 
reopen his claim for service connection under 38 U.S.C.A. 
§ 5108.  See Moray, supra at 214.

The veteran's own opinions and statements will not suffice to 
provide competent evidence as to the origin of his claimed 
PTSD.  As a lay person he is not competent to make a medical 
diagnosis or render a medical opinion which relates a medical 
disorder to a specific cause.  In other words, the veteran is 
not competent to opine as to whether his claimed PTSD is 
related to service.  Espiritu v. Derwinski, 2 Vet. App.492, 
494-495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's claimed PTSD is related to service on any basis.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In reviewing the evidence of record, in support of the 
veteran's attempt to reopen his claim for service connection 
for PTSD, the Board observes that since the denial of the 
claim in February 1999, no new and material evidence has been 
submitted.

As new and material evidence has not been submitted to reopen 
the claim for entitlement to service connection for PTSD, the 
Board's analysis must end here.  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).


ORDER

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
PTSD, the appeal is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As indicated earlier, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the Court 
in Morton, supra, which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard, supra; VAOPGCPREC 16-92 
(published at 57 Fed. Reg. 49,747 (1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

In this instance, the veteran failed to appear for a 
scheduled VA medical examination in July 1999.  In a July 
2000 statement, the veteran acknowledged his failure to 
report for the VA examination and did not provide a reason 
for such failure to report.  At the April 2001 hearing the 
veteran reiterated a willingness to report for a VA 
examination.

The Board notes that where a veteran fails without good cause 
to report for a necessary examination scheduled in 
conjunction with a claim for increase, the claim will be 
denied.  38 C.F.R. § 3.655 (2000).  However, the Court has 
held that VA has a duty to inform claimants of the 
consequences of a failure to report for examinations.  See 
Connolly v. Derwinski, 1 Vet. App. 566 (1991).  Here, it is 
not apparent that the veteran has been informed of the 
provisions of 38 C.F.R. § 3.655, which enumerate the 
potential implications of a failure to report for a VA 
examination.  Therefore, the Board is of the opinion that 
another attempt should be made to schedule the veteran for 
the requested VA examination, especially in view of his 
expressed willingness to report for such examination, and he 
should be informed of the consequences for not attending such 
an examination.  See Dusek v. Derwinski, 2 Vet. App. 519, 
521-522 (1992).  



In addition, the Board finds that further examination is 
warranted in light of the fact that the last VA compensation 
examination of record is dated in June 1998.  The duty to 
assist includes providing a thorough and contemporaneous 
medical examination, especially where it is necessary to 
determine the current level of a disability.  Peters v. 
Brown, 6 Vet. App. 540, 542 (1994).  Pursuant to its duty to 
assist, the VA is obligated to obtain a new medical 
examination to obtain evidence necessary to adequately 
determine the current severity of the veteran's disability. 
See Caffrey v. Brown, 6 Vet. App. 377 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992); 38 C.F.R. § 3.327(a) 
(2000).

Moreover, in a February 1999 statement the veteran indicated 
that his service-connected autoimmune disorder with shortness 
of breath, COPD and multiple joint swelling had worsened.  VA 
is obliged to afford the veteran a contemporaneous 
examination where there is evidence of an increase in the 
severity of the disability.  VAOPGCPREC 11-95 (1995).  The 
veteran is competent to provide an opinion that his 
disability has worsened.  Proscelle, supra.  

Further, the record reveals that the veteran currently 
receives SSA benefits.  He testified at his personal hearing 
that such SSA benefits were based on PTSD and a lung 
condition.  The claims file does not contain SSA records 
pertinent to the veteran's respiratory disability.  These 
records should be made part of the file.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
remanded to the RO for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  



In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment of his autoimmune disorder with 
shortness of breath, COPD and multiple 
joint swelling.  

The RO should obtain from the SSA the 
records pertinent to the veteran's claim 
as well as the records relied upon 
concerning such claim.

After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment records from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  All information, which is not 
duplicative of evidence already received, 
should be associated with the claims 
file.  

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).  



3.  The RO should arrange for a VA 
special respiratory examination of the 
veteran by a specialist in pulmonary 
diseases or other available appropriate 
medical specialist, including on a fee 
basis if necessary, for the purpose of 
ascertaining the current nature and 
extent of severity of his autoimmune 
disorder with shortness of breath, COPD 
and multiple joint swelling.  Any further 
indicated special studies should be 
conducted.

The claims file, the criteria for rating 
respiratory diseases, and a separate copy 
of this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.  

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by his autoimmune disorder with shortness 
of breath, COPD and multiple joint 
swelling.  Any opinions expressed by the 
examiner as to the nature and extent of 
severity of the veteran's disability must 
be accompanied by a complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report(s) and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for autoimmune 
disorder with shortness of breath, COPD 
and multiple joint swelling.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure to report for a scheduled VA 
examination for an increased evaluation without good cause 
shown will result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2000); Connolly v. Derwinski, 1 Vet. App. 566 
(1991).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

